DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The office action is in response to the RCE filed on 1/18/2021.
Claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 19, and 20 have been cancelled.
Claims 1, 4, 8, 11, 15, and 18 have been amended.
Claims 1, 4, 8, 11, 15, and 18 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim limitations, considered individually and as an ordered combination, embody certain methods of organizing human activities in the form of commercial interactions related to advertising, marketing or sales activities and behaviors. The claims evaluate user characteristics and compares them to brand/product data in order to select users to promote their products and provide feedback on how to further promote the product. The following limitations are considered to be merely descriptive of abstract concepts:
capturing a set of branding characteristics of a business that produces a product; identifying a set of user traits that correspond to the set of branding characteristics; receiving, from the business, one or more requirement thresholds to promote the product; in response to crawling a social media network, identifying a plurality of potential user agents that match the set of user traits and meet each of the one or more requirement thresholds based on analyzing a set of social media data extracted from the social media network: computing a candidate score for each of the plurality of potential user agents, wherein the computing generates a plurality of candidate scores for the plurality of candidate agents, and wherein the computing further comprises: identifying a subset of the social media data corresponding to a selected one of the plurality of potential user agents: determining a timeliness of emotive feedback corresponding to one or more shared messages generated by the selected potential user agent and included in the subset of social media data: and generating the candidate score of the selected potential user agent based on the timeliness of emotive feedback: selecting a designated user agent from the plurality of potential user agents that has a highest one of the plurality of candidate scores; evaluating a set of new messages generated by the designated user agent against the set of branding characteristics of the business; and in response to the evaluating: dynamically generating one or more threshold recommendations that recommend adjusting at least one of the one or more requirement thresholds; sending the one or more threshold recommendations to the business; and sending a set of feedback to the designated user agent that comprises guidance on how to further promote the product
This judicial exception is not integrated into a practical application. The claims include the additional elements of one or more processors, memory, computer readable storage medium, social media network, and crawling. With regard to crawling, as presently recited under BRI, crawling can merely be interpreted as looking at websites and does not necessarily require a web crawler. It is believed that applicant is intending the limitation to be using a web crawler and will be treated as such for purposes of the 101 analysis. The additional elements of a processor, memory, and computer readable storage medium are recited at a high level of generality and are only used to perform generic computing operations. Further, the processor, memory, and computer readable storage medium merely include instructions to implement the abstract idea using a computer as a tool. Additionally, the social network provide no more than a general link to particular field of user or technological environment (i.e. computer). Further, “crawling” is extra solution of activity of data gathering. Accordingly, when considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 The claim(s), considered both individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above the additional elements of one or more processors, memory, and computer readable storage medium amount to mere instruction to apply the abstract idea using generic computing components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The social network provides no more than a general link to a particular field of use or technological environment (i.e. online social network). The use of crawling is extra solution activity of data gathering which at the time of the invention was well-understood, routine, and conventional. (See https://blog.datafiniti.co/typical-uses-for-web-crawlers-c0860c5863ca - typical uses of web crawlers including logging urls and keywords and data scraping – 2014;  https://web.archive.org/web/20120624195256/https://www.webharvy.com/articles/web-scraper-use-cases.html - common usage scenarios including web scraping for market analysis and lead generation including websites such as linkedin (social network) -2012; https://www.sovrn.com/blog/website-crawling-information/ - common types of crawls including site crawls and page crawls – 2010; https://www.import.io/post/3-ways-non-technical-marketers-can-leverage-web-scraping/ - common uses cases include web indexing, data mining, ecommerce price change monitoring, market research, product reviews, gathering sales leads, tracking online presence and reputation, and social listening – 2017;) The claim is not patent eligible. 
The dependent claims, considered individually and as an ordered combination, do not remedy the deficiencies of the independent claims. The dependent claims merely further limit the abstract idea and contain no further additional elements. The also rely on generic computer usage to perform the abstract idea. As a result the claims are not patent eligible.

Additionally, claims 15 and 18 is/are rejected under 35 U.S.C. 101.  When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under U.S.C. 101 as failing to claim statutory subject matter would be appropriate. See MPEP 2106 I. See the David Kappos memo titled "Subject Matter Eligibility of Computer Readable Media" dated 1/26/2010 and available at: https://patentlyo.com/media/docs/2012/06/101_crm_20100127.pdf Claim 15 recites a "a computer program product stored in a computer readable storage medium…” Under broadest reasonable interpretation this includes signals, which are not a statutory class of invention. For example, amending to state a "non-transitory computer-readable storage medium" should remedy this 101 issue. Claim 18 is rejected as it depends from claim 15.

With regard to prior art: The examiner finds that each limitation can be found in prior individually, however, the combination of elements renders the claims non-obvious. Benmbarek (US 2011/0307340) is the closest prior art which analyzes various components of users of social networks to identify influencers for advertisers to approach to promote their products. Zhou (US 2017/0046748) teaches capturing brand characteristics and matching user traits to those characteristics. Penumaka (US 2017/0323312) teaches scoring and evaluating user messages. Further using such evaluation to provide suggestions to improve engagement with brands by social network users. Tonninson (US 2011/0016014) teaches suggesting threshold recommendations based on social media activity for selecting users to promote products. Zhang (US 2013/0035982) teaches crawling social media sites to gather information about users for targeted advertising.

Response to Arguments

The examiner has considered and finds persuasive applicant’s arguments that amendments to the claims have overcome the previous rejection under 35 USC 112. As a result such rejections have been withdrawn.
Applicant’s arguments with regard to prior art rejections under 35 USC 103 are found persuasive. As a result such rejections have been withdrawn.
The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. Applicant argues that the claims provide a practical application, The examiner respectfully disagrees. As noted above, the additional elements do not provide any meaningful limits on practicing the abstract idea. Further, the examiner finds no parallels between example 42 and the current claims. As noted in the example, “Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” Looking at the claim limitations themselves, they have multiple additional elements which including standardizing formats of data dependent on the hardware and software used by the user and performance of updating information in real time from remote locations. Nothing in the current claims provides a manner for sharing information in real time in a standardized format regardless of the format in which the information was input by the user or anything that can be considered similarly. The current claims provide no such improvement to technology or a technical field. The claims perform a series of data gathering and data analysis that do not provide practical application in accordance with the 2019 PEG.  As noted on page 55 of the 2019 PEG judicial exceptions are not considered to have practical application when “An additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea,” “an additional element adds insignificant extra-solution activity to the judicial exception,” or “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” As noted above, the additional elements all fall within the criteria for which the additional elements do not provide practical application. As a result such rejections have been maintained.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688